DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to applicant’s amendment filed on 4/6/2022. Claims 1-5, 7-15, 17-20, are pending. Claims 1, 4, 8, 11, 18, 20 are amended. No claims have been added. Claims 6, 16 are cancelled.

Applicant’s arguments, with respect to the previous 101 rejections have been fully considered and are persuasive in view of applicant’s amendments.  The previous 101 rejections of claims 1-5, 7-15, 17-20, has been withdrawn. 

Applicant’s arguments, with respect to the previous 103 rejections have been fully considered and are persuasive in view of applicant’s amendments.  The previous 103 rejections of claims 1-5, 7-15, 17-20, has been withdrawn. 


Allowable Subject Matter
Claims 1-5, 7-15, 17-20, are pending and allowed.

Reasons for Allowance
With respect to withdrawal of the §101 rejection, the Examiner notes that the §101 rejection was previously withdrawn in response to a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), and specifically Step 2A Prong Two, even if the claims were understood as allocating interests in mineral rights holdings, the examiner notes that the claimed subject matter would nevertheless be deemed eligible by reciting additional elements that integrate the idea into a practical application by applying the limitations in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The steps of the invention are different than merely using a general purpose computer in order to implement the claimed steps of receiving, parsing, applying, outputting, looking-up, overlaying, computing, identifying, and display information. The claimed invention could not reasonably be performed in the human mind. The claims amount to significantly more than any abstract idea because the claim features for a practical implementation of the claimed limitations confine the claims to a particular useful application sufficient to ensure that the claims do not seek to wholly preempt any abstract idea that may be recited in the claims. Further, the combination of elements that integrates any abstract idea into a practical application by applying that abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment that would not have been well known and which furthermore, under Step 2B of the eligibility inquiry (and similar to the rationale BASCOM), provides an inventive concept via the non-conventional and non-generic arrangement of known conventional pieces that amounts to an improvement over prior art techniques. 

The following is an examiner's statement of reasons for allowance: the closest prior art Hejny et al. (US 20160140677 A1), Bateman et al. (US 20150286630 A1), and Agnew et al. (US 8209265 B1) either individually or in combination fail to teach or fairly suggest the claimed invention as described below. The prior art reference Hejny discloses providing real time mapping based on mineral rights ownership and lease information and generating plots and data for division orders based on user interaction with the real time map. Bateman discloses obtaining a plurality of documents describing, in unstructured form, one or more conveyances of interest in real property, determining for each of the documents, a respective jurisdiction, selecting, from a plurality of language processing models for the English language, a respective language processing model for each of the documents based on the respective determined jurisdiction. Agnew discloses an electronic settlement system for mineral production, distribution, and sales. The claimed invention is non-obvious because based on the references individually or in combination, one of ordinary skill in the art would not have found it obvious to perform the claimed invention.

The novelty of the claimed invention is in the combination of limitations and not in any single limitation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683